PER CURIAM.
The final order under review is reversed and the cause is remanded to the trial court with directions to enforce the contingent fee contract herein, in this action below to enforce an attorney’s charging lien. See Baucom v. Baucom, 397 So.2d 347 (Fla. 3d DCA 1981), quashed in part on other grounds, 428 So.2d 1383 (Fla.1983), for the prior history of this case.
The contingent fee contract herein was voluntarily agreed to by the client with full knowledge of its provisions and consequences, reasonably compensated counsel for legal services actually performed, and produced no inequitable results. There was no basis for concluding, as the trial court did, that the contract was unconscionable, inequitable or contrary to public policy; the contract should have been enforced by the trial court. See In re Barker’s Estate, 75 So.2d 303 (Fla.1954); Salter v. St. Jean, 170 So.2d 94 (Fla. 3d DCA 1964).
Reversed and remanded.